Citation Nr: 0019749	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from August 1969 to 
June 1971, from July 1975 to September 1981, and from 
November 1990 to August 1991, with additional unverified 
periods of active and inactive military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
PTSD, with assignment of a 10 percent disability rating.  
After the veteran perfected his appeal, a March 1995 decision 
by a local Hearing Officer assigned a 30 percent disability 
rating for the veteran's PTSD.  However, this was not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board.  

In January 1997, the Board remanded this case for additional 
development.  Unfortunately and notwithstanding the thorough 
efforts undertaken by the RO to prepare this case for 
appellate review, the Board finds that a remand is necessary 
so that the Board has a complete record upon which to decide 
the veteran's claim.

In September 1997, the RO asked the veteran to provide 
information as to any medical treatment he had received for 
his PTSD.  He did not respond, but subsequent evidence 
indicates that he had moved and had not received notice of a 
scheduled VA examination, which was sent to the same address 
as the September 1997 letter.  However, the veteran stated at 
each of his VA psychiatric examinations, as well as at his 
1995 hearing, that he has received psychiatric treatment, 
both individual and group therapy, at the Vet Center in 
Boston for many years.  He has indicated that he received 
treatment at the Vet Center for about 15 years after his 
service in Vietnam, and he again sought treatment after his 
return from the Persian Gulf.  At the 1998 VA examination, he 
stated that he continued to receive treatment at the Vet 
Center.  

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Since this claim is on appeal from the initial 
rating assigned from 1993, all evidence from 1993 to the 
present must be considered in determining the appropriate 
rating, including "staged ratings," for the veteran's PTSD.  
Accordingly, all of the veteran's VA treatment records must 
be obtained, but particularly those concerning treatment from 
1993 to the present.

With respect to the above, the RO is advised that 
consideration of "staged ratings" must conform with 
precedent opinions of VA's General Counsel applicable to 
increased rating claims for psychiatric disorders that have 
been pending since the rating criteria were amended in 
November 1996, as in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied).  In March 1997, the 
General Counsel provided guidance with respect to this 
matter, holding that questions regarding whether the November 
1996 amendments to the rating schedule for mental disorders 
were more beneficial to claimants than the previously-
existing provisions would be resolved in "individual 
cases."  See VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).  
However, more recently, the General Counsel clarified this 
decision by holding that unless it was clear from a facial 
comparison, VA was required to separately apply the pre-
amendment and the post-amendment version to determine which 
version was more favorable, although for effective date 
purposes, the General Counsel held that the amended version 
could only be applied from and after the effective date of 
the amendment, citing 38 U.S.C.A. § 5110(g).  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (May 30, 2000).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete records from 
the Vet Center from 1971 to the present, 
with particular emphasis on the records 
for treatment from 1993 to the present. 

2.  After obtaining the veteran's VA 
treatment records, readjudicate the 
veteran's claim for an increased initial 
disability rating for PTSD, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should:

(1) consider the claim under both the old 
and the revised rating criteria for 
evaluating mental disorders and apply the 
version that is more favorable to the 
claim.  VAOPGCPREC 11-97; Karnas, 1 Vet. 
App. 308, 312-13 (1991), and (2) review 
the evidence of record that was 
considered in assigning the original 
disability rating of 30 percent from May 
5, 1993, for the veteran's PTSD, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to an increased initial 
disability rating for this condition at 
any period of time since his claim, 
bearing in mind that any increased rating 
assigned based on the amended rating 
criteria can only be applied from and 
after the effective date of the 
amendments to the rating criteria.  
Fenderson; VAOPGCPREC 3-2000, both supra.

3.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the veteran an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn from this remand regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


